Case 18-19487-EPK Doc 37 Filed 10/30/18 Paglle 1 of 4
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRIC oF FLORIDA

www.flsb.uscourts.gov
CHAPTER 13 PLAN ilndividual Adjustmeot of Debts[

 

 

 

 

 

 

|:| Original Plan
|:| lst Amended Plan (Indicate lst, 2nd, etc. Amended, if applicable)
|:| Modified Plan (Indicate lst, 2nd, etc. Modifled, if applicable)
DEBTOR: LEVESQUE, TIMOTHY JOINT DEBTOR: LEVESQUE, DEIRDRE CASE NO.: 18-19487-EPK
SS#: xxX-Xx- 5574 SS#: Xxx-XX-8907
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-l (C)(S), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or elirninated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor iii Included |:| Not Included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section III iii Included |:i NOt included

 

 

 

 

Nonstandard provisions, set out in Section VIII |:| Included |:| Not included

 

 

II. PLAN PAYMENTS. LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTI-ILY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. ln the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

l. $2=023.20 for months l to 60 ;
B. DEBTOR|S|' ATTORNEY'S FEE: |:| NONE l:| PRO BONO
Total Fees: $6164.00 Total Paid: $0.00 Balance Due: $6164.00
Payable $616.40 /month (Months l to L )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3,500.00 + $525.00 (M2Value Personal Property) + $2,100.00 (MZAvoid Lien [4]) + $39.00 (Costs) = $6,164.00

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

III. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: |:| NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

1- Credit°r? Nationstar Mortgage LLC d/b/a Mr. Cooper

 

 

 

Address: ATTN: Bankruptcy Dept Arrearage/ Payoff on Petition Date $2,091.45
§;)H]::),};l gg§gl _9741 Regular Payment (Maintain) $1,075. 10 /month (Months l to § )
_ _ Arrears Payment (Cure) $10.00 /month (Months l to 10 )
Last 4 Dlglts of _ _ _
Account No_; 5408 Arrears Payment (Cure) $39.83 /month (Months 11 to Q )
Other: The Payments to St. Lucie County Tax Collectors are part of the escrow payments.

 

 

 

LF-3l (rev. 10/3/17) Page l of 4

 

CaSe 18_19487_EPK D%Ceb§oz(s): EEMMSHMH\E§Q€E§MEFI Case number: 18-19487-EPK

 

 

|:l Real Property Check one below for Real Property:

|:[Principal Residence |:|Escrow is included in the regular payments

|:|Other Real Property |:|The debtor(s) will pay |:|taxes |:|insurance directly
Address of Collateral:

249 SW North Wakefleld Cir Port Saint Lucie, FL 34953

|:| Personal Property/Vehicle
Description of Collateral:
B. VALUATION OF COLLATERAL: l:| NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURlNG YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PRoPERTY: § NONE
2. vEHIcLEs(s): § NONE

 

 

 

 

 

1. Creditor: Wells Fargo Bank N-A-, d/b/a Value of Collateral: $16,050.00 EM
Wells Far o Auto . .
g Amount of Creditor's Lien: $18,325.35 Total Pald 111 Plan: $18,283-80

 

Address: P.O. Box 19657
Irvine, CA 92623

 

Interest Rate; 5 _25% $137.77 /month (Months ;to Q)

L 4D" fA .:
ast lgltS° °°°“ntN° L $338.13 /month(Months itc g )

VIN: 1C6RR6GTZES171924

Description of Collateral:
2014 Dodge RAM 1500 SLT

 

 

Check one below:

|:|Claim incurred 910 days or more pre-
petition

|:|Claim incurred less than 910 days pre-
petition

 

 

 

 

 

3. PERSONAL PROPERTY: l:| NONE

C. LIEN AVOIDANCE l:| NONE
|:] Judicial liens or nonpossessory, nonpurchase money security interests securing the claims will be avoided to the extent that

they impair the exemptions under 11 U.S.C. § 522 as listed below. A separate motion will also be served pursuant to BR
7004 and LR 3015-3.

 

l. Creditor: Capital One Bank (USA), N.A. Collateral: Homestead Property Located at:
Address: P.O. Box 30285 249 SW North Wakefield Clr

Salt Lake City, UT 84130 Port Saint Lucie, FL 34953
Homestead Exemption:

Fla. Const. art. X, § 4(a)(1); Fla. Stat. Ann. §§
222.01 & 222.02 ~Homestead-160 acres
Exemption: outside municipality or 1/2 acre in municipality

 

 

 

 

 

Last 4 Digits of Account No.: 6392

 

 

LF-3l (rev. 10/3/17) Page 2 of 4

Case 18'19487'EPK D?)Ceb§>?(s): f:lik?ésd'§li?iqf\id;rH\P§Q€E§oqiEA'i Casenumber:1s-194s7-EPK

 

 

2. Creditor: Capital One Bank (USA), N.A. Collateral: Homestead Property Located at:
Address: P.O. Box 30285 249 SW North Wakefleld Clr

Salt Lake City, UT 84130 Port Saint Lucle, FL 34953
Homestead Exemption:

Fla. Const. art. X, § 4(a)(1); Fla. Stat. Ann. §§
222.01 & 222.02 ~Homestead-160 acres
Exemption: outside municipality or 1/2 acre in municipality

 

 

 

 

Last 4 Digits of Account No.: 1036

 

3. Creditor: Discover Bank Collateral: Homestead Property Located at:
Address: P.o. Box 3025 §::z`;;nl:§::i:/§e§‘::;;“
New Albany, OH 43054 ’

Homestead Exemption:

Fla. Const. art. X, § 4(a)(1); Fla. Stat. Ann. §§

222.01 & 222.02 ~Homestead-160 acres
Exemption: outside municipality or 1/2 acre in municipality

 

 

 

 

Last 4 Digits of Account No.: 4909

 

4. Creditor: LVNV Funding Collateral: Homestead Property Located at:
Address: P.O. Box 10497 12,:: SS:HI:§::i§/§e§l:;‘;;“
Greenville, SC 29603 ’

Homestead Exemption:

Fla. Const. art. X, § 4(a)(1); Fla. Stat. Ann. §§

222.01 & 222.02 ~Homestead-160 acres
Exemption: outside municipality or 1/2 acre in municipality

 

 

 

 

Last 4 Digits of Account No.: 8956

 

 

 

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

§ NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

§ NONE
IV. TREATMENT OF FEES AND PRIORITY CLAIMS las defined in ll U.S.C. §507 and ll U.S.C. § 1322(21)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS[S|' ATTORNEY'S FEE: § NONE
B. INTERNAL REVENUE SERVICE: § NONE
C. DOMESTIC SUPPORT OBLIGATION(S): § NONE
D. OTHER: § NONE
V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $386.21 /month (Months L to § )

 

 

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. l:| If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: § NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPlRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

§ NONE
vII. lNcoME TAx RETURNS AND REFUNDS: § NONE
vm. NoN-sTANDARD PLAN PRovIsIoNs m NONE

 

 

LF-3l (rev. 10/3/17) Page 3 of 4

Case 18'19487'EPK D?)Ceb§>?(s): i:iik(/Eésd'§li?iqf\fd;rH\P§§€E§oqiEA'i Casenumber:1s-194s7-EPK

§ Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

'[he Debtors' son will continue making payments to Sheffield Financial (Acct.# 8112) for the 2014 BRP GTI Limited 155 Jet
Ski , the 2014 BRP GTR 215 Jet Ski, and the 2015 Continental AWC25E-2500 Trailer.

|:| Mortgage Modification Mediation

 

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

/s/ Debtor october 30, 2018 /s/ Joint Debtor october 30, 2018
LEVESQUE, TIMOTHY Date LEVESQUE, DEIRDRE Date
Brian J. Cohen, Esq. October 30, 2018

Attomey with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-3l (rev. 10/3/17) Page 4 of 4

